Exhibit 10.1

EXECUTION COPY

FIFTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Amendment”), dated as of June 1, 2011, is entered into by and among Gordmans,
Inc., a Delaware corporation (“Borrower”), each of the other Credit Parties
signatory hereto, each of the Lenders (as defined in the Loan Agreement
described below), and Wells Fargo Bank, National Association, successor by
merger to Wells Fargo Retail Finance, LLC, as the arranger and administrative
agent for the Lenders (in such capacity, together with its successors, if any,
in such capacity, “Agent” and together with the Lenders, collectively, the
“Lender Group), in light of the following:

WHEREAS, Borrower, the other Credit Parties signatory thereto, and the Lender
Group are parties to that certain Loan, Guaranty and Security Agreement, dated
as of February 20, 2009, as amended by that certain First Amendment to Loan,
Guaranty and Security Agreement dated as of March 16, 2009, that certain Second
Amendment to Loan, Guaranty and Security Agreement dated as of December 23, 2009
and that certain Consent, Third Amendment to Loan, Guaranty and Security
Agreement dated as of June 30, 2010 and Fourth Amendment to Loan, Guaranty and
Security Agreement dated as of June 30, 2010 (as amended, restated,
supplemented, or modified from time to time, the “Loan Agreement”);

WHEREAS, Borrower has requested, and all of the Lenders have agreed to amend the
Loan Agreement subject to the terms and conditions hereof; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Loan Agreement. Upon the “Effective Date” (as defined
below), the Loan Agreement shall be amended as follows:

(a) Section 1.1 of the Loan Agreement shall be amended by replacing the
definitions of “Applicable Margin”, Borrowing Base”, “Eligible In-Transit
Inventory”, “Fee Letter”, “LIBOR Rate”, “Loan Cap”, “Loan Documents”, “Maximum
Revolver Amount” and “Seasonal Borrowing Period” with the following,
respectively:

“Applicable Margin” means, as of the Fifth Amendment Effective Date, the rates
for Base Rate Loans, LIBOR Rate Loans, Documentary Letters of Credit and Standby
Letters of Credit set forth below; provided that from the Fifth Amendment
Effective Date until the last day of the month ending July 31, 2011, the
Applicable Margin shall be the applicable rates per annum set forth below in
Level II:

 

Level

   Average
Excess
Availability    Base
Rate
Loans     LIBOR
Rate
Loans     Seasonal
Borrowing
Period Base
Rate Loans     Seasonal
Borrowing
Period
LIBOR Rate
Loans     Standby
Letters
of Credit     Documentary
Letters of
Credit   I    Greater than
$25,000,000      0.75 %      1.75 %      1.50 %      2.50 %      1.75 %     
1.25 %  II    Less than or
equal to
$25,000,000      1.00 %      2.00 %      1.75 %      2.75 %      2.00 %     
1.50 % 



--------------------------------------------------------------------------------

The Applicable Margin shall be adjusted quarterly as of the first day of each
calendar quarter, based upon the Average Excess Availability for the immediately
preceding calendar quarter.

“Borrowing Base” means, as of any date of determination, the result of without
duplication:

(a) the sum of:

(i) 90% of the amount of Eligible Accounts consisting of Credit Card
Receivables, plus

(b) (I) during any period other than a Seasonal Borrowing Period, 90% times the
then extant Net Liquidation Percentage times the cost or retail value as
reflected in the Borrower’s stock ledger report of Borrower’s Eligible Landed
Inventory and (II) during each Seasonal Borrowing Period, 95% times the then
extant Net Liquidation Percentage times the cost or retail value as reflected in
the Borrower’s stock ledger report of Borrower’s Eligible Landed Inventory; plus

(c) the lowest of

(i) (I) during any period other than a Seasonal Borrowing Period, 90% times the
then extant Net Liquidation Percentage times the cost or retail value as
reflected in the Borrower’s stock ledger report of Borrower’s Eligible
Distribution Center Inventory and (II) during each Seasonal Borrowing Period,
95% times the then extant Net Liquidation Percentage times the cost or retail
value as reflected in the Borrower’s stock ledger report of Borrower’s Eligible
Distribution Center Inventory, and

(ii) $15,000,000, plus

(d) the lowest of

(i) (I) during any period other than the Seasonal Borrowing Period, 90% times
the then extant Net Liquidation Percentage times the cost or retail value as
reflected in the Borrower’s stock ledger report of Borrower’s Eligible
In-Transit Inventory and (II) during the Seasonal Borrowing Period, 95% times
the then extant Net Liquidation Percentage times the cost or retail value as
reflected in the Borrower’s stock ledger report of Borrower’s Eligible
In-Transit Inventory, and



--------------------------------------------------------------------------------

(ii) the lesser of (a) $15,000,000 and (b) 20% of the Borrowing Base, minus

(e) the sum of (i) the Landlord Lien Reserves, (ii) the Customer Liability
Reserves, (iii) the Inventory Reserves, and (iv) the aggregate amount of such
additional reserves, if any, established by Agent in accordance with
Section 2.1(b).

“Eligible In-Transit Inventory” means Eligible Domestic In-Transit Inventory
and, without duplication, those items of Inventory that do not qualify as
Eligible Distribution Center Inventory or Eligible Landed Inventory solely
because they are not in the Distribution Center or in transit from the
Distribution Center to a location set forth on Schedule E-1 or in a location set
forth on Schedule E-1 or in transit among such locations, but as to which
(a) such Inventory currently is, and has been for a period not exceeding sixty
(60) days, in transit (whether by vessel, air, or land) from a location outside
of the United States to the Distribution Center or a location set forth on
Schedule E-1, (b) title to such Inventory has passed to a Credit Party, (c) such
Inventory is insured against types of loss, damage, hazards, and risks, and in
amounts, satisfactory to Agent in its Permitted Discretion, (d) such Inventory
is in the possession or control of a Freight Forwarder then subject to a Freight
Forwarder Agreement or a Customs Broker then subject to a Customs Broker
Agreement (in each case, in the United States) and the same is either
(1) prepaid Inventory, or (2) Inventory the purchase of which is supported by a
Qualified Import Letter of Credit a telefacsimile copy of which a Credit Party
has received from the Underlying Issuer which issued the Underlying Letter of
Credit and as to which a Credit Party also has received a confirmation from such
Underlying Issuer that such document is in-transit by air-courier to a Credit
Party and (e) such Credit Party has certified to Agent (pursuant to an
applicable borrowing base certificate delivered pursuant to Schedule 6.2(a))
that certifies that, to the knowledge of such Credit Party, such Inventory meets
all of such Credit Party’s representations and warranties contained in the Loan
Documents concerning Eligible Inventory, that to the knowledge of such Credit
Party there is no reason why such Inventory would not be accepted by a Credit
Party when it arrives at the Distribution Center, and that the shipment as
evidenced by the documents conforms to the related order documents. Delivery of
each Borrowing Base Certificate pursuant to Schedule 6.2(a) shall constitute a
representation and warranty by such Credit Party that the Inventory listed (or
otherwise treated) therein as being Eligible In-Transit Inventory satisfies the
foregoing definition; provided Eligible In-Transit Inventory shall not include
any Inventory being held at the Distribution Center.

“Fee Letter” means that certain fee letter dated as of June 1, 2011 among the
Borrower and the Agent.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

“Loan Cap” means, as of any date of determination, the lesser of (A) the
Borrowing Base and (B) the Maximum Revolver Amount.



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Permitted Equipment Indebtedness
Intercreditor Agreement, the Letter of Credit Side Letter, the Side Letter, the
Cash Management Agreements, the Credit Card Agreements, the Disbursement Letter,
the Fee Letter, the Letters of Credit, the Officers’ Certificate, any note or
notes executed by Borrower in connection with this Agreement and payable to a
member of the Lender Group, and any other agreement entered into, now or in the
future, by any Credit Party and the Lender Group in connection with this
Agreement or otherwise relating to the Obligations.

“Maximum Revolver Amount” means $60,000,000, as the same may be increased
pursuant to Section 2.2 hereof; provided in the event that the Borrower has
delivered a Seasonal Borrowing Notice for any year, the Maximum Revolver Amount
will automatically increase by the Seasonal Revolver Increase Amount for the
duration of the Seasonal Borrowing Period for such year with the Maximum
Revolver Amount resetting to its prior amount on the last day of the Seasonal
Borrowing Period for such year subject, in the case of such reset, to the
following sentence. In the event that for any year, the Borrower has elected in
the Seasonal Borrowing Period Notice for such year a Seasonal Borrowing Period
for such year which is in excess of 90 days, the Seasonal Revolver Increase
Amount shall be considered a permanent increase to the Maximum Revolver Amount
(and an automatic use of the Revolver Increase pursuant to Section 2.2 and at
which time the applicable upfront fees pursuant to Section 2.2 would be earned
and payable). For purposes of clarification, notwithstanding any permanent
increase to the Maximum Revolver Amount pursuant to the foregoing sentence,
advance rates under the Borrowing Base shall revert to the non Seasonal
Borrowing Period advance rates under the Borrowing Base at the end of each
Seasonal Borrowing Period. Notwithstanding the foregoing, in the event that the
Borrower has elected the Revolver Increase pursuant to Section 2.2, the
Borrower’s right to increase the Maximum Revolver Amount pursuant to the proviso
of this definition will be proportionately decreased by such amount. Increases
to the Maximum Revolver Amount as a result of any Seasonal Revolver Increase
Amount or in accordance with Section 2.2, as applicable, shall only increase the
Revolver Commitments of those Lenders with a Seasonal Revolver Increase
Commitment or a Revolver Increase Commitment, as applicable, and in each such
case in such Lender’s pro rata share of such Seasonal Revolver Increase Amount,
or Increase Amount, as applicable.”

“Seasonal Borrowing Period” means as of any year the up to 115 day period during
the period of August 1st through December 15th of such year beginning on the
date which Borrower delivers a Seasonal Borrowing Period Notice to Agent and
lasting until the date specified in such Seasonal Borrowing Period Notice.

(b) Section 1.1 of the Loan Agreement shall be further amended by adding the
following new definitions thereto in the appropriate alphabetical order:

“Acceptable Document” means a negotiable bill of lading that is (i) issued by a
Common Carrier which is in physical possession of such Inventory, (ii) issued to
the order of Borrower, or to the order of Agent, (iii) is subject to Agent’s
perfected first priority security interest and (iv) is otherwise in form and
substance acceptable to Agent in its Permitted Discretion.

“Common Carrier” means any Person listed on Schedule G-1, or such other Persons
as may be selected by Borrower after the date hereof who are reasonably
acceptable to Agent to perform transportation of Inventory within the United
States and who have executed and delivered a Common Carrier Agreement.



--------------------------------------------------------------------------------

“Common Carrier Agreement” means a common carrier agreement in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed and
delivered to Agent by a Common Carrier and a Credit Party.

“Eligible Domestic In-Transit Inventory” means those items of Inventory that do
not qualify as Eligible Distribution Center Inventory or Eligible Landed
Inventory solely because they are not in the Distribution Center or in transit
from the Distribution Center to a location set forth on Schedule E-1 or in a
location set forth on Schedule E-1 or in transit among such locations or because
a Credit Party does not have good, valid, marketable title to such Inventory,
but as to which (a) such Inventory currently is, and has been for a period not
exceeding ten (10) days, in transit (whether by vessel, air, or land) within the
United States to the Distribution Center or a location set forth on Schedule
E-1, (b) (i) Agent has satisfied itself that a final sale of such Inventory to a
Credit Party has occurred and such Credit Party is the sole owner of such
Inventory, no default shall exist under any agreement in effect between the
vendor of such Inventory and a Credit Party which would permit such vendor, and
reasonably be expected to cause such vendor, under any applicable law (including
the UCC) to divert, reclaim or stop shipment of such Inventory, (ii) the vendor
of such Inventory is an Eligible Vendor, (iii) Agent has received evidence
satisfactory to it that all counterparts of the original Acceptable Documents
evidencing such Inventory are in the possession, in the United States, of Agent
or an agent of Agent, and (iv) such Inventory is in the possession of a Common
Carrier that has issued a Acceptable Document or in the possession of a Credit
Party as a result of delivery of such Acceptable Document by Agent to such
Credit Party (c) such Inventory is insured against types of loss, damage,
hazards, and risks, and in amounts, satisfactory to Agent in its Permitted
Discretion, and (d) such Credit Party has certified to Agent (pursuant to an
applicable borrowing base certificate delivered pursuant to Schedule 6.2(a))
that certifies that, to the knowledge of such Credit Party, such Inventory meets
all of such Credit Party’s representations and warranties contained in the Loan
Documents concerning Eligible Inventory, that to the knowledge of such Credit
Party there is no reason why such Inventory would not be accepted by a Credit
Party when it arrives at the Distribution Center or a location set forth on
Schedule E-1, and that the shipment as evidenced by the documents conforms to
the related order documents. Delivery of each borrowing base certificate
pursuant to Schedule 6.2(a) shall constitute a representation and warranty by
such Credit Party that the Inventory listed (or otherwise treated) therein as
being Eligible Domestic In-Transit Inventory satisfies the foregoing definition;
provided Eligible Domestic In-Transit Inventory shall not include any Inventory
being held at the Distribution Center.

“Eligible Vendor” is a vendor of Inventory to a Credit Party that has not
diverted, reclaimed or stopped shipment of any Inventory.

“Fifth Amendment” means that certain Fifth Amendment to Loan Agreement dated as
of June 1, 2011 by and among Borrower, Agent and the Lenders signatory thereto.

“Fifth Amendment Effective Date” means the “Effective Date”, as defined in the
Fifth Amendment.

“Permitted Equipment Indebtedness” has the meaning set forth in Section 7.1(p).

“Permitted Equipment Indebtedness Documentation” has the meaning set forth in
Section 7.1(p).



--------------------------------------------------------------------------------

“Permitted Equipment Indebtedness Intercreditor Agreement” has the meaning set
forth in Section 7.1(p).

“Revolver Increase” has the meaning set forth in Section 2.2.

“Revolver Increase Commitment” means the commitments of the Lenders set forth on
Schedule C-1 under the heading “Revolver Increase Commitment”.

“Revolver Increase Notice” has the meaning set forth in Section 2.2.

“Seasonal Revolver Increase Amount” means the lesser of $20,000,000 and that
amount which causes the Maximum Revolver Amount to equal $80,000,000; provided
for purposes of clarification, in no event shall the Maximum Revolver Amount
exceed $80,000,000 after giving effect to any Seasonal Revolver Increase Amount.

“Seasonal Revolver Increase Commitment” means the commitments of the Lenders set
forth on Schedule C-1 under the heading “Seasonal Revolver Increase Commitment”.

(c) Section 2.2 of the Loan Agreement shall be deleted in its entirety and
replaced with the following new Section 2.2:

“2.2 Revolver Increase. On and after the Fifth Amendment Effective Date and
until (but not including) the Maturity Date, Borrower, at its option at any time
(but not more than once per quarter), has the right to increase (the “Revolver
Increase”) the Maximum Revolver Amount by up to $20,000,000 in minimum
increments of $5,000,000 (after giving effect to which the Maximum Revolver
Amount shall not exceed $80,000,000 less the aggregate amount of reductions to
the Revolver Commitments effected after the Fifth Amendment Effective Date but
on or prior to the date of the Revolver Increase) upon at least 5 Business Days
written notice (“Revolver Increase Notice”) to the Agent (which notice Agent
shall promptly deliver to the Lenders); provided during any Seasonal Borrowing
Period in which the Maximum Revolver Amount has been increased pursuant to the
proviso in the definition thereof, the amounts in this Section 2.2 shall be
deemed unavailable for increase unless Borrower shall elect to make such
Seasonal Borrowing Period increase permanent under this Section 2.2. The
Revolver Increase Notice shall (a) specify the date upon which the Revolver
Increase is requested to occur, (b) be delivered at a time when no Default or
Event of Default has occurred and is continuing (and the effectiveness of the
Revolver Increase shall be subject to no Default or Event of Default existing as
of the time of the Revolver Increase), and (c) certify that the Revolver
Increase will not violate or conflict with the terms of any Indebtedness or any
other contract, agreement, instrument or obligation of any Credit Party. Each
Lender shall be obligated to provide its pro rata share of the requested
Revolver Increase in the amount of such Lender’s Revolver Increase Commitment
and the Maximum Revolver Amount shall be automatically increased to reflect such
Revolver Increase. Pricing for the Revolver Increase, including upfront fees,
shall be identical to the Revolver Commitment then in effect (upfront fees shall
be proportional to those upfront fees paid to the Lenders on the Fifth Amendment
Effective Date). Any Advance as a result of



--------------------------------------------------------------------------------

an increase to the Revolver Commitment pursuant to this Section 2.2 shall be
subject to the terms and conditions contained in this Agreement. Upon the
increase of the Revolver Commitment pursuant to this Section 2.2, Schedule C-1
shall be amended and replaced with a new Schedule C-1 to be delivered by Agent
to the Lenders and reflecting the new Revolver Commitments hereunder.”

(d) Section 2.12(a) of the Loan Agreement shall be amended by deleting the
reference to “0.50%” therein and replacing it with a reference to “0.375%”.

(e) Section 3.3 of the Loan Agreement shall be amended by deleting the reference
to “February 20, 2013” appearing therein and substituting “June 1, 2015”
therefore.

(f) Section 3.5 of the Loan Agreement shall be amended by deleting such section
in its entirety and replacing it with the following new Section 3.5:

“3.5 Early Termination by Borrower.

Borrower has the option, at any time upon five (5) Business Days prior written
notice to Agent, to (A) permanently reduce the Revolver Commitment in the
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof and (B) terminate this Agreement in its entirety by paying to Agent, for
the benefit of the Lenders, in cash, the Obligations (including (a) either
(i) providing cash collateral to be held by Agent for the benefit of those
Lenders with a Revolver Commitment in an amount equal to 105% of the then extant
Letter of Credit Usage, (ii) providing a backstop letter of credit reasonably
acceptable to Agent or (iii) causing the original Letters of Credit to be
returned to the Issuing Lender, and (b) providing cash collateral (in an amount
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Agent with respect to the Obligations specified in
clause (b) of the definition of Obligations), in full. If Borrower has sent a
notice of termination pursuant to the provisions of this Section, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations (including either (i) providing cash collateral to be held by Agent
for the benefit of those Lenders with a Revolver Commitment in an amount equal
to 105% of the then extant Letter of Credit Usage, (ii) providing a backstop
letter of credit reasonably acceptable to Agent or (iii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral (in an amount determined by Agent with respect to the Obligations
specified in clause (b) of the definition of Obligations), in full, on the date
set forth as the date of termination of this Agreement in such notice.”

(g) Section 4.6 of the Loan Agreement shall be amended by deleting the phrases
“three appraisals” and “three commercial finance exams” where such phrases
appear and replacing the same with the following: “two appraisals” and “two
commercial finance exams”.

(h) Section 7.1 of the Loan Agreement is hereby amended by deleting the
reference to “and” at the end of clause (n), replacing the “.” at the end of
clause (o) with ; and” and adding the following new clause (p):

“(p) Indebtedness in a principal amount not to exceed $15,000,000 secured by
Liens permitted by Section 7.2(e) (“Permitted Equipment Indebtedness”); provided
that (i) the terms of such Indebtedness and documentation (the “Permitted
Equipment Indebtedness Documentation”) therefor shall be reasonably satisfactory
to the Agent which



--------------------------------------------------------------------------------

terms shall provide, among other things, (i) amortization reasonably acceptable
to the Agent or otherwise on a straight line monthly or quarterly basis not
exceeding for any monthly or quarterly period an amount which would correspond
to a 36-month straight line amortization schedule; and (ii) the lender or
lenders providing such Indebtedness shall be reasonably satisfactory to the
Agent and shall have entered into an intercreditor agreement (the “Permitted
Equipment Indebtedness Intercreditor Agreement”) with Agent on terms and
conditions satisfactory to the Agent and the Required Lenders it being
understood that such intercreditor agreement shall, among other things, provide
for customary provisions acknowledging the first priority security interest of
Agent and Lenders in Collateral (other than Collateral consisting of all or any
portion of the Equipment of the Credit Parties that secures the Permitted
Equipment Indebtedness and proceeds thereof) and a second priority security
interest of Agent and Lenders on Collateral consisting of Equipment that secures
the Permitted Equipment Indebtedness and the proceeds thereof.”

(i) Section 7.2 of the Loan Agreement is hereby amended by deleting the
reference to “and” at the end of clause (c), replacing the “.” at the end of
clause (d) with ; and” and adding the following new clause (e):

“(e) Liens securing Permitted Equipment Indebtedness consisting of (i) first
priority security interests on all or any portion of the Equipment of the Credit
Parties that secures the Permitted Equipment Indebtedness and proceeds thereof;
and (ii) second priority security interests (subordinate to Liens on the
Obligations in accordance with the Permitted Equipment Indebtedness
Intercreditor Agreement) on other Collateral.”

(j) Section 7.6 of the Loan Agreement shall be amended by deleting the “or”
after clause (i) thereof and replacing it with a “;”, deleting the “.” at the
end of clause (ii) and replacing it with “or” and adding the following new
clause (iii):

“(iii) Permitted Equipment Indebtedness except to the extent permitted by the
terms of the Permitted Equipment Indebtedness Intercreditor Agreement.”

(k) Section 7.13 of the Loan Agreement shall be amended by adding the phrase “or
any Permitted Equipment Indebtedness Documentation” after the phrase
“Subordinated Indebtedness documents” in clause (c) of such Section.

(l) Section 7.15 of the Loan Agreement shall be amended by deleting such Section
in its entirety and substituting therefor the following:

“7.15 Minimum Availability.

The Credit Parties shall have at all times Excess Availability (without giving
effect to any outstanding obligations referenced in clause (b) of the definition
of Obligations) of at least 10.0% of the then current weekly Borrowing Base.”

(m) Section 7.16 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“7.16 Maximum Capital Expenditures.

Permit the maximum amount of Capital Expenditures of Borrower and its
Subsidiaries for any fiscal year to exceed $25,000,000.”



--------------------------------------------------------------------------------

(n) Section 7.18 of the Loan Agreement shall be deleted in its entirety and
replaced with the following new Section 7.18:

“7.18 Restricted Payments

Not (i) make any redemption, prepayment (whether mandatory or optional),
defeasance, repurchase or any other payment in respect of any Subordinated
Indebtedness or Sponsor Subordinated Indebtedness or set aside funds for the
foregoing, except as otherwise permitted by the applicable intercreditor and
subordination agreement or (ii) make any repayment, redemption, prepayment or
other payment on Permitted Equipment Indebtedness except (a) regularly scheduled
payments of principal, fees, costs, expenses and interest required by the terms
of the Permitted Equipment Indebtedness Documentation as in effect on the
closing date of such Permitted Equipment Indebtedness (or as amended in
accordance with the Permitted Equipment Indebtedness Intercreditor Agreement)
provided that no Default or Event of Default exists or would result therefrom;
(b) either voluntary or mandatory payments of principal out of proceeds of the
sale of Equipment securing such Permitted Equipment Indebtedness; and (c) other
mandatory or voluntary prepayments on Permitted Equipment Indebtedness provided
that for (i) the thirty (30) day period prior to any such payment; and (ii) on
the date of such payment and for the twelve (12) month period following such
payment, in each case, on a pro forma basis after giving effect to such payment,
the Credit Parties have Excess Availability equal to the greater of (a) 15% of
the then current weekly Borrowing Base as of the time of such payment and
(b) $10,000,000.”

(o) All references to Equipment Loans and related definitions thereof shall be
deemed deleted in their entirety.

(p) Exhibit B-1 [Seasonal Borrowing Period Notice] is hereby amended and
replaced with the new Exhibit B-1 attached hereto as Exhibit B

(q) Schedule C-1 of the Loan Agreement is hereby amended and replaced with the
new Schedule C-1 attached hereto as Exhibit A.

(r) A new Schedule G-1 shall be added to the Loan Agreement in the form attached
hereto as Exhibit C.

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Effective Date”) of Agent’s receipt (on behalf of itself and each
of the Lenders) from Borrower of each of the following, all of which shall be in
form and substance satisfactory to Agent in its Permitted Discretion:

(a) Amendment. A counterpart of this Amendment duly executed by Borrower, each
other Credit Party, Agent and the Lenders along with new promissory notes to the
extent requested by any Lender .

(b) Amendment Fee. An upfront fee payable by Borrower to Agent for the benefit
of the Lenders based on their Pro Rata Share of the Revolving Commitments in the
amount of 0.25% times the Maximum Revolver Amount on the Effective Date (the



--------------------------------------------------------------------------------

“Upfront Fee”), which Upfront Fee shall be fully earned and due as of the
Effective Date. The Upfront Fee shall be nonrefundable for any reason whatsoever
and shall be in addition to any other fees, costs or expenses payable pursuant
to the Loan Agreement, the Fee Letter or any other Loan Documents.

(c) Minimum Availability. Evidence that the Borrower has Excess Availability
(without giving effect to any outstanding obligations referenced in clause
(b) of the definition of Obligations) equal to or greater than $20,000,000 after
giving effect to this Amendment.

(d) Repayment of Equipment Loan. All Equipment Loans shall be repaid in full.

(e) Other Conditions. The Agent shall be satisfied with the completion of each
of the following additional conditions:

 

  (i) The Agent shall have received (A) a satisfactory legal opinion of counsel
to the Borrowers and the Credit Parties and (B) such corporate resolutions,
certificates and other documents as the Agent shall reasonably require, in each
case reasonably satisfactory to the Agent.

 

  (ii) All governmental consents and approvals, and all third party consents
required for the Borrower and Credit Parties to consummate the financing shall
have been obtained by Borrower.

 

  (iii) All accrued fees and expenses of the Agent (including the fees and
expenses of counsel (including any local counsel)) that are payable pursuant to
the Loan Agreement shall have been paid to the extent that Agent has requested
their payment; provided fees and expenses not requested to be paid as of the
date which the other conditions in this Section 2 have been met shall not
obviate the Borrower’s obligation to pay such fees and expenses to the extent
payable pursuant to the Loan Agreement.

 

  (iv) The Agent shall have received schedules to the Loan Agreement updated by
the Borrower as of the Effective Date.

 

  (v) The Agent shall have received and be satisfied with detailed financial
projections and business assumptions for the Borrower and its subsidiaries on
(x) a monthly basis for the twelve month period following the Effective Date and
(y) on an annual basis, for each fiscal year thereafter through January 31,
2014, including, in each case, a consolidated income statement, balance sheet,
statement of cash flow and borrowing base availability analysis.



--------------------------------------------------------------------------------

(f) Other Documents. Such other documents, instruments and agreements as Agent
may reasonably request.

SECTION 3. Representations and Warranties of Borrower. In order to induce Agent
and Lenders to enter into this Amendment, Borrower and each other Credit Party
signatory hereto hereby represents and warrants to Agent and Lenders that:

(a) Representations and Warranties. After giving effect to this Amendment and
the transactions referenced herein, (i) no Default or Event of Default has
occurred or is continuing and (ii) no representation or warranty of any Credit
Party contained in the Loan Agreement or any of the other Loan Documents,
including this Amendment, is untrue or incorrect in any material respect as of
the date hereof, except to the extent that such representation or warranty
expressly relates to an earlier date, in which case it shall be true and correct
in all material respects as of such earlier date.

(b) Authorization, etc. Each of Borrower and such Credit Party has the power and
authority to execute, deliver and perform this Amendment. Each of Borrower and
such Credit Party has taken all necessary action to authorize its execution,
delivery and performance of this Amendment. No consent, approval or
authorization of, or declaration or filing with, any Governmental Authority, and
no consent of any other Person, is required in connection with Borrower’s or
such Credit Party’s execution, delivery and performance of this Amendment,
except for those already duly obtained. This Amendment has been duly executed
and delivered by Borrower and such Credit Party and constitutes the legal, valid
and binding obligation of Borrower and such Credit Party, enforceable against
Borrower and such Credit Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or law). Each Credit Party’s execution,
delivery or performance of this Amendment does not (i) violate any provision of
federal, state, or local law or regulation applicable to such Credit Party, the
Governing Documents of such Credit Party, or any order, judgment, or decree of
any court or other Governmental Authority binding on such Credit Party,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
such Credit Party, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any properties or assets of such Credit
Party, other than Permitted Liens, or (iv) require any approval of such Credit
Party’s equityholders or any approval or consent of any Person under any
material contractual obligation of such Credit Party, other than consents or
approvals that have been obtained and that are still in force and effect unless
such violation, imposition of Lien or failure to obtain approval or consent
could not reasonably be expected to result in a Material Adverse Change.



--------------------------------------------------------------------------------

SECTION 4. Effect on the Loan Agreement and Loan Documents. Except as expressly
set forth herein, all of the terms, conditions and covenants of the Loan
Agreement and the other Loan Documents shall remain unaltered and in full force
and effect and shall be binding upon Borrower and each other Credit Party in all
respects and are hereby ratified and confirmed.

SECTION 5. Costs and Expenses. Borrower agrees to pay on demand all reasonable
costs and expenses of Agent in connection with the preparation, execution and
delivery of this Amendment, including the reasonable fees and out-of-pocket
expenses of counsel for Agent with respect thereto.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page to this Amendment by facsimile transmission or otherwise
transmitted or communicated by email shall be as effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

SECTION 8. Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

SECTION 9. Incorporation of Loan Agreement. The provisions contained in Article
13 of the Loan Agreement are incorporated herein by reference to the same extent
as if reproduced herein in their entirety.

SECTION 10. Acknowledgement of Security Interest. Borrower and each other Credit
Party signatory hereto hereby acknowledges, confirms and agrees that Agent and
Lenders have and shall continue to have a valid and enforceable except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or law), Lien (subject to Permitted
Liens) upon and security interest in the Collateral granted to Agent, for the
benefit of the Lender Group, pursuant to the Loan Agreement and the other Loan
Documents or otherwise granted to or held by Agent, for the benefit of the
Lender Group.

[signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

GORDMANS, INC. By:  

/s/ Michael D. James

Name:  

Michael D. James

Title:  

Vice President, Chief Financial Officer and Treasurer

GORDMANS MANAGEMENT COMPANY, INC. By:  

/s/ Michael D. James

Name:  

Michael D. James

Title:  

Vice President, Chief Financial Officer and Treasurer

GORDMANS DISTRIBUTION COMPANY, INC. By:  

/s/ Michael D. James

Name:  

Michael D. James

Title:  

Vice President, Chief Financial Officer and Treasurer

GORDMANS INTERMEDIATE HOLDINGS CORP. By:  

/s/ Michael D. James

Name:  

Michael D. James

Title:  

Vice President, Chief Financial Officer and Treasurer

GORDMANS LLC By:  

/s/ Michael D. James

Name:  

Michael D. James

Title:  

Vice President, Chief Financial Officer and Treasurer

GORDMANS STORES, INC. By:  

/s/ Michael D. James

Name:  

Michael D. James

Title:  

Vice President, Chief Financial Officer and Treasurer

[Signature Page to Fifth Amendment to Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Jason B. Searle

Name:  

Jason B. Searle

Title:  

Director

CIT BANK, as a Lender By:  

/s/ Benjamin Haslam

Name:  

Benjamin Haslam

Title:  

Authorized Signatory

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Bryan Shia

Name:  

Bryan Shia

Title:  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Schedule C-1

Revolver Commitments

 

Lender

   Revolver
Commitment      Seasonal Revolver
Increase
Commitment     Revolver Increase
Commitment  

Wells Fargo Bank, National Association

   $ 30,000,000       $ 20,000,000      $ 20,000,000   

PNC Bank, National Association

   $ 20,000,000         -0-        -0-   

CIT Bank

   $ 10,000,000         -0-        -0-                             

All Lenders

   $ 60,000,000       $ 20,000,000 1    $ 20,000,000                           
 

 

1 

For the avoidance of doubt, in no event shall (a) the aggregate amount of each
Lender’s Seasonal Revolver Increase Commitment and Revolver Increase Commitment
exceed $20,000,000, and (b) the Maximum Revolver Amount exceed $80,000,000.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Seasonal Borrowing Notice

EXHIBIT B-1

FORM OF SEASONAL BORROWING NOTICE

Reference is made to that certain Loan, Guaranty and Security Agreement, dated
as of February 20, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Gordmans, Inc., a
Delaware corporation (“Borrower”), the other credit parties signatory thereto
(together with Borrower, the “Credit Parties”) the lenders signatory thereto
(the “Lenders”), Wells Fargo Retail Finance, LLC, a Delaware limited liability
company, as the joint lead arranger and administrative agent for the Lenders
(“Agent”) and CIT Capital Securities LLC, a Delaware limited liability company,
as syndication agent and as joint lead arranger. Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Loan Agreement unless
specifically defined herein.

(a) Pursuant to the Loan Agreement, the Borrower hereby notifies Agent that a
Seasonal Borrowing Period shall begin on the date this Notice is delivered by
Borrower to Agent.

(b) The Borrower hereby certifies that on the date hereof there does not exist
any condition or event that constitutes a Default or Event of Default.

(c) The Borrower hereby elects a Seasonal Borrowing Period of [    ] days with
the end date of the Seasonal Borrowing Period being             .2

(d) The Borrower acknowledges and agrees that as of the date of this notice the
Maximum Revolver Amount shall be automatically increased by the Seasonal
Revolver Increase Amount resulting in a Maximum Revolver Amount for this
Seasonal Borrowing Period of $            .3

The Borrower has caused this Notice to be executed and delivered by its duly
authorized officer on this      day of             , 20    .

 

GORDMANS, INC., as Borrower By:  

 

Name:   Title:  

 

2 

If the length of the Seasonal Borrowing Period is in excess of 90 days the
increase in the Maximum Revolver Amount pursuant to clause (d) of this Notice
shall be deemed to be a permanent increase.

3 

The Maximum Revolver Amount shall not exceed $80,000,000 following any such
increase.



--------------------------------------------------------------------------------

EXHIBIT C

EXHIBIT G-1

LIST OF COMMON CARRIERS

Werner Enterprises, Inc.

14507 Frontier Road

Omaha, NE 68138